Title: To Thomas Jefferson from William Short, 27 February 1798
From: Short, William
To: Jefferson, Thomas


          
            Dear Sir
            Paris Feb. 27. 1798
          
          I had the pleasure of writing to you on the 27th. of Dec. & 23. ulto. the first was of very great length I do not recollect whether it was sent by duplicate, as was the last.—It was sent to M. de la Motte at Havre, to whom I addressed also the first copy of that of the 23d. ulto.—He has just informed me that having recd. it whilst the vessel on wch. he had put that of Dec. was in the road waiting for a wind, he had sent it also on board of the same, addressing it as he had done the other under the cover of the Sec. of State—this he informs me is his usage as to all letters destined for America having found it the only sure means to prevent the Captain’s throwing them overboard or losing them.—(On reading over again M. de la Motte’s letter I see it may be construed so as to leave some doubt whether he put mine under the cover of the S. of S. or gave  them to the Capt.—but I suppose the former)—The vessel however by which they went was the James of New-York. Capt. Thos. Fitch, bound to New-York & sailed the 10th. of Febry. or thereabouts.—Mr. Fenwick writes me from Bordeaux that the one wch. I sent him (the 2d. of that of Jan. 23.) will go by the ship Pomona Capt. Waters bound for Baltimore—the present will be sent to Havre, in the hope of its being in time for an American gentleman who I learn is about sailing in a Danish vessel for Norfolk—If I had known of this vessel in time I should probably have made use of the opportunity notwithstanding the season is not of my choice, & notwithstanding I should prefer landing further north, being desirous to visit such parts of the U.S. as I am not acquainted with—Still I should have made use of this vessel from the uncertain prospect of finding another opportunity—& the prospect of being obliged to go via England, which augments the journey, the sea—& the risk of being stopped—On the whole the prospect of finding a favorable passage has probably been at no time so unpromising since my being in Europe—yet I am resolved to undertake it in the spring or the early summer—& I count with great impatience on the pleasure of seeing you, my friends & my country.—
          Having made a divorce with politics as I have already mentioned I have only to trouble you on my personal affairs, for which I am really almost ashamed, seeing that your time must be at present fully employed between your own & those of a public nature—I count however for my excuse on your good will & friendship.—The principal & most pressing is that of the 9. m. dollars—If I were sure of my late letters getting safe across the sea I shd. have nothing to add—it is by way of greater caution that I repeat here my request to recover the sum, out of wch. I have been held, perhaps somewhat by my own negligence, beyond all kind of reason—the only possible difficulty that can be evoked & wch. the Sec. of State’s letter of July 17th. 96. states, is in the case of Mr Randolph’s acting as my private agent—to this I have only to add & I trust nothing else need be added, Mr Randolph was never my private agent in any instance before or after, & in this instance, every thing that passed was in our official despatches respectively—I beg them to be recurred to, as they will be found in the archives of the dept. of State—There can be certainly no right or reason in keeping me at present out of a sum to which I was entitled in the year 94.—& wch. I was prevented from recieving then by an arrangement in wch. I was not consulted, made by the then Sec. of State as appears by one of his subsequent letters without any regard to me, & solely for the purpose of accomodating one of the other foreign ministers (Col. Humphreys)—It may be necessary to observe here that I drew on the bankers of the U.S.  last spring at the moment that I was about to set out for America—but this has nothing to do with the 9. m. dollars—& was on acct. of the ¼ salary allowed for return—It enters of course into the final settlement of my acct. with the U.S.
          I should wish if it were possible that Indian Camp should be tenanted out—I fear however it will be difficult to find tenants, where lands are so cheap & where there are slaves—Otherwise I should be glad to have the greater part if not the whole of my fortune vested in that way—the nearer your residence the better I should like it—if it were possible to have lands producing on the purchase money a clear & regular rent of 5. p.ct. I shd. prefer it to an interest of 6. p.ct. on the purchase money in the funds—& I understand that the 6. pct. funds yield on any sum that shd. be vested there at present, between 7 & 8. pct.—on account of their being below par.—If I could have purchased the whole of the Blenheim tract—or that part on the southern side of the mountains, & placed good tenants thereon producing a regular & suitable rent on the purchase money I should have liked it—but as I have said, I fear tenants cannot be counted on in that quarter, if in any quarter of Virginia—for it is in direct opposition to theory, as it presents itself to me, that free people at their ease can be found to cultivate the lands of others, where they are able to purchase lands of their own & where they are accustomed to see only slaves, working such lands—but I have learned so much to distrust theory in every respect that I do not lay this down as infallible & shall be happy to find it contradicted by fact—My first pursuit will be on arriving in America, to endeavour to realize what I have disponible, in this way—I see nothing secure in the world at present except real estate in our country—the clouds that have been so long hanging over property—the thunder that has from time to time been bursting—the hurricanes that have been raging—are if I do not mistake not an end—but will spread still further—No country wch. has not already been attained seems more exposed than England—It is true their affairs have so often given the lye to calculation in the course of this century that it would be rash to calculate the moment—but any person whose property is now in that country & who should think it safe there would seem to me to have a most robust faith. I should imagine that many prudent people there would be transferring something at least to the U.S.—this perhaps may raise our funds; & as it is probable many of the class of farmers may emigrate there, this may in time facilitate the letting out lands at rent—but it would not be prudent to count absolutely on this contingency until it should take place—
          As to the canal shares of Richmond I do not know what is the rate of interest they produce or are likely to produce—I have seen Marshall but  once since my arrival here & had not an opportunity of conversing with him much on the subject—I learned however from him that the canal is not to unite with the landing below Richmond, but to end in a bason on the hill—This must necessarily diminish exceedingly the value of that work, & must certainly render the city unwholesome—less so perhaps than the canals at Batavia but still in a great degree—This it may be said is nothing to the holders of shares provided they do not live in that place, & provided a good interest regularly accrues on their money.
          You mentioned that certain sums that you shd. be re-imbursed on my acct. you shd. be at a loss how to dispose of, & that others were left in Philadelphia subject to my call on my arrival—As I shall have cash with me for my immediate expences I beg the favor of you to have whatever may be on hand immediately revested, & in future, as it may accrue, in some fund bearing interest—& in this class I consider, the deferred—it is that perhaps to wch. I shd. give the preference for present purchases although the interest does not begin before some years—
          It is probable you will have followed in your mind the progress of the Philanthropic establishment at Sierra Leona—If you have not read, I recommend to you a work published two or three years ago in London by a Swede of the name of Wadstrom entitled an Essay on Colonization &c. & on Sierra Leona & Bulama—It gives very encouraging hopes with respect to the perfectibility of the black race—It is more than probable that the establishment at S.L. will degenerate from its first principles & become in time an establishment merely commercial, shackled by the mother country & by the succeeding proprietors in England, with exclusions monopolies &c. &c.—but in the mean time it has done & will have done infinite good, by turning the researches of Philanthropes & of Philosophers, towards the black inhabitants of Africa—Several travellers have lately explored their country beyond what has been hitherto done—& it is even affirmed that one of them has discovered a city larger than London—we are expecting the publication of his work with impatience—Abating a great deal for exageration, still it leaves enough to suppose a state of civilization far advanced—What has been already seen & authentically established by late travellers leaves no doubt of their susceptibility of all the arts of civilization & gives sanguine hopes that our posterity at least will see improved, populous & extensive nations of the black color, formed into powerful societies who will par in every respect with whites under the same circumstances—
          This will insure the restoration of the rights of citizenship of those blacks who inhabit the U.S. if it be not sooner done, as it may be expected, by the gradual & beneficial operation of our own laws—& will tend to remove the aversion (wch. it is so natural shd. exist, even among  the least subjected to prejudice, with those who have been [bore & bred] among blacks all of them in the state of degradation inseparable from the most mitigated degree of slavery) to the mixture of the two colors—If this be an evil, is it not the least that can take place under present circumstances? It is certainly less than keeping 700,000 people & their descendants in perpetual slavery even if it were possible—Is it not less also than having that number of free people living in the same country & separated from the rest of the community by a marked & impassable line?—Is it not less even than the expopulation of the U.S. of so great a number of their inhabitants by any possible means? The revocation of the edict of Nantes, or what may perhaps be considered as still more in point, the expulsion of the Moors from Spain during the last century, shews us how deep such wounds go & how difficult, if not impossible, to cicatrize them. It will be said that the expulsed in these cases were the most industrious artisans & manufacturers of the country—many of them undoubtedly were—but the blacks with us are the tillers of the land & I can never believe that for any people (unquestionably for us it cannot be) the loss of their manufacturers is a greater evil than that of their agriculturers—
          As to the evils to be apprehended from the mixture of the two colors (& I know that the most enlightened & virtuous minds do apprehend such) the subject is certainly worthy of serious attention—Facts are certainly wanting to guide us—It is impossible yet to know, notwithstanding the long systems drawn from short experiments, what influence the climate alone will produce on the black color—If I do not mistake the blacks in our country several generations removed from their imported ancestors are sensibly less dark than the Africans themselves—some part of this may be imputed perhaps to a mixture of the whites in their production, but a part also to the climate—Suppose a black family transplanted to Sweden, may we not presume, for as yet there is no possibility of the fact, that in a sufficient number of succeeding generations, the color would disappear from the meer effect of the climate—If the climate has this tendency by however gradual degrees, we may well suppose that in time the color of our inhabitants will revert to its present state, even if the blacks should be incorporated, as we may be assured that this incorporation will take place by slow & very slow degrees, owing to the real preference that the whites will give to their own color & the deep rooted prejudices against the other—But even admitting that this mixture should change our hue & that all of our Southern inhabitants should advance to the middle ground between their present color & the black (& this is granting more than can be asked as there are every where more whites than blacks) still they would not be of a  darker color than the inhabitants of some of the provinces of Spain—& I do not see that these provinces labour under any inconvenience greater than the rest of the Spaniards or that the Spaniards in general labour under any inconvenience with respect to the rest of Europe, merely on account of their color—Even in our own country there are some people darker, than the gradual mixture of the blacks can ever make us, & yet I do not know that they suffer from thence—I don’t know if you ever saw, a Mrs. Randolph afterwards Mrs. Tucker,—There is no country that might not be content to have its women like her—There is no sentiment arising from the contemplation of beauty that they would not be capable of inspiring equally with those who can boast the perfect mixture of the rose & the lilly.
          The next thing to be considered is, how is to be effected this great & momentous object, the transformation of 700,000 slaves into free citizens—& here I own a great many difficulties present themselves even to my contemplation & at this distance—how many more will be seen by a penetrating genius capable of diving into the bosom of futurity, & who examines the subject on the spot—The first desideratum is that such geniuses should turn their attention towards the examination of this subject, & certainly none can be more worthy to exercise the talents of the statesman, the philosopher, the philanthrope, in short all who have any regard to the interests of their country or the rights of humanity—but let them have always before their eyes this golden rule “ne soyez pas jaloux du tems”—the longer I live in the world the more I see the danger of ever losing sight of this polar star of every political mariner—the best measures on earth may become the most disastrous by this means—Let Hispaniola & what has taken place there within these last seven years be adverted to—I hope it will operate on our citizens, as well those who have the misfortune to have slaves as those who having not, might from an impatient indignation, be disposed to break at once their irons & turn them loose, without preparation for that state, on the society—they cannot fail to become beasts of prey if their numbers surpass at once the means of subsistence—To avoid all such risks (& there must come many instances in time where there will be such risks either from external or internal enemies) let the owners of slaves begin to prepare them as well as themselves for the gradual transmutation—let the legislatures of the different states adopt also some gentle operation (this I fear is more to be wished than expected from some of them)—let the enlightened & virtuous citizens, who toil for public instruction, turn the public mind towards this subject, & endeavour to demonstrate that the owners of slaves would gain in point of interest, by the change—for it is perhaps a melancholy consideration but it is not the less true, that  the only way to bring men in general to desire an event is to shew that they have an interest in it—if they see their interest on one side & humanity on the other, never count on the majority for the last—see how ingenious they are to satisfy their own conscience & then to prove to others that their interest is not opposed to the general good—how many good Christians are there, who consider themselves the beloved of Christ & the invariable followers of his gospel, who with all his precepts in their mind go to Africa, wrest the mother from the infant—the husband from the wife—chain them to the whip & lash, they & their posterity for ever, nay hold this scourge in their own hand & inflict it with all the gout of their abominable appetites, & who do not doubt that they are violating the whole doctrine of the author of their religion—To what absurdities may not the human mind bring itself when this can be thought by them less offensive to God, than eating meat on a friday?—
          I wish the slave holders to be attacked by proofs that their interest would not suffer, because I think it the most certain way of converting them, & because I believe firmly that observation, & still more, experience, will shew this to be the case—As example will of course have more weight than precept, suppose some person of fortune & well known should attempt a plan somewhat like this—Let him ascertain what his slaves bring him of neat revenue, deduction made of taxes paid on them, food clothing &c. &c.—Let him if it be possible find a sufficient number of tenants (better if free blacks as being more convincing) & lease out a like quantity of land to them, & compare the neat rent wch. he may recieve—Or let him separate from among his slaves such as are most to be relied on for care & industry, & let him give them a certain portion of land on rent, & let him compare the neat revenue, produced by a like number of slaves—Let all the minute calculations of detail be entered into & published in the gazettes—Whatever may be the result of the first essays, time & repetition will I think infallibly shew the advantage of free, above forced, labor.
          I have thought sometimes that one step wch. might be obtained towards an amelioration of the condition of our slaves, would be to assimilate them to the serfs of Europe, by attaching them to the glebe—the owners perhaps wd. not be averse to this, or at least many of them, & the slaves would thus gain an exemption from the cruel separations of father, mother, husband, wife, so often seen—& I believe also that this security of a permanent residence, would settle their minds towards improving any little lot of ground that might be given them to work for their own account, during the time allowed them—If the legislature should consider this change in the tenure of slaves as an attack on what  is called property, let them, instead of a general law obliging this change, make one that shall authorize the holders of slaves to make this change & attach their own slaves to the glebe, so as to be binding on their heirs—Let them follow also the example of Spain & having each slave valued, oblige the owner to recieve that value, whenever the slave shall offer it—& further oblige them to yield to the slaves one day in the week more, or any other portion of their time, that the slaves shall have been able to purchase—It is easy to see that only the most industrious & most ripe for liberty will be emancipated in this way—Let humane societies be formed for the gradual emancipation & instruction of the blacks—let them recieve subscriptions & purchase such as appear most worthy, preferring always the females, because each individual thus manumitted stops one continual source of slavery—thus the purchasing all the female slaves at once, wch. would cost less than the same number of males, is purchasing in fact all future generations instead of one only—if any female purchased be unable to provide for her children, let them be provided for like other poor children—they can never be a charge to a young country like ours—they may be bound for a time sufficient to pay for the food of their infancy.—
          Notwithstanding the immense length of this letter I should have a great deal more to say to you if I were not afraid of wearing out your patience—I therefore put to a stop to this subject for the present, & will detain you no longer than to inclose you an acct. of a new typographical invention here—I have heard a great many disputes on the subject—a thousand plausible reasons, that I cannot answer are adduced by many argumenters to prove, that the invention cannot succeed—I must refer you to experience, the only sure guide—the only argument I make use of in favor of the invention is this—the type & impression (of wch a prospectus is already published) is beautiful—the authors say they will give a volume in 18.° for 15. sols—now gentlemen as I rely only on resultats, if as I dont doubt they will do this I shall certainly purchase their editions, notwithstanding all the reasonings however specious or unanswerable that you give me—& as I suppose every body else will prefer an equally good impression at a third or a fourth of the price, I shd. imagine that these printers will sell more than any others who sell dearer—The reply wch. I recieve is “C’est egal Monsieur—Je vous repond que cela ne reussira pas—c’est impossible—c’est moi qui vous le dis—& je vous le prouverai quand vous le voudrez.”—
          Adieu; my dear Sir, & believe me sincerely & invariably your friend & servant
          
            W: Short
          
        